       Case 2:18-cv-01534-KOB Document 151 Filed 03/10/21 Page 1 of 3                      FILED
                                                                                  2021 Mar-10 AM 09:24
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

HAMAN, INC.,                              ]
                                          ]
      Plaintiff,                          ]
                                          ]
v.                                        ]   CIVIL ACTION NO.
                                          ]   2:18-CV-01534-KOB
CHUBB CUSTOM INSURANCE                    ]
COMPANY,                                  ]
                                          ]
      Defendant.                          ]

                                     ORDER

      This matter comes before the court on ten motions relating to the

admissibility of expert witness testimony: three motions from Plaintiff Haman to

exclude or limit the testimony of Chubb’s experts (docs. 91, 92, and 93), three

motions from Plaintiff Haman to strike the affidavits of Chubb’s experts (docs.

113, 128, and 114), and four motions from Defendant Chubb Custom Insurance

Company to exclude or limit the testimony of Haman’s experts (docs. 94, 96, 98,

and 100). The motions received thorough briefing, and the court held a hearing on

the motions on March 2, 2021.

      For the reasons stated on the record, the court DENIES Haman’s motion to

exclude the testimony of Chubb’s expert Ned Fortenberry (doc. 91); DENIES

Haman’s motion to exclude the testimony of Chubb’s expert Thomas Sumner (doc.

92); DENIES Haman’s motion to strike Chubb’s expert Thomas Sumner’s first

                                         1
        Case 2:18-cv-01534-KOB Document 151 Filed 03/10/21 Page 2 of 3




affidavit (doc. 113); DENIES Haman’s motion to strike Chubb’s expert Thomas

Sumner’s second affidavit (doc. 128); DENIES Haman’s motion to exclude the

testimony of Chubb’s expert Kurt Mulder (doc. 93), and DENIES Haman’s motion

to strike Chubb’s expert Kurt Mulder’s affidavit testimony (doc. 114). For the most

part, these challenges go to the weight or credibility given to the experts’

testimony, not admissibility.

      For the reasons stated on the record at the hearing, the court DENIES

WITHOUT PREJUDICE Chubb’s motion to exclude the testimony of Haman’s

expert Arthur Grandinetti (doc. 94), to be refiled if the challenge becomes relevant;

GRANTS Chubb’s motion to exclude the testimony of Haman’s expert Sarah

Grandinetti (doc. 96) to the extent that it challenges her ability to offer expert

opinion but DENIES the motion on all other bases; and DENIES Chubb’s motion

to exclude the testimony of Haman’s expert Thomas J. Irmiter (doc. 100).

      For the reasons stated on the record at the hearing, the court GRANTS

Chubb’s motion to exclude the testimony of Haman’s expert Chuck Howarth (doc.

98) to the extent that it challenges his ability to offer an expert opinion on the way

that Chubb handled Haman’s claim; Mr. Howarth may testify to his personal

knowledge of Chubb’s handling of the claim. The court GRANTS Chubb’s motion

to exclude Mr. Howarth’s testimony on the meaning of the contract—a question

for the court, and bad faith—a question for the jury. The court DENIES Chubb’s


                                           2
       Case 2:18-cv-01534-KOB Document 151 Filed 03/10/21 Page 3 of 3




motion to the extent that it seeks to exclude Mr. Howarth’s testimony on damages,

replacement cost value (RCV), and actual cost value (ACV). In the hearing, the

court stated that it was reserving decision on whether Mr. Howarth’s testimony on

causation of loss would be excluded or allowed. For the reasons explained in the

memorandum opinion entered contemporaneously with this order, the court

GRANTS Chubb’s motion to exclude Mr. Howarth’s testimony on the disputed

causation of loss.

      DONE and ORDERED this 10th day of March, 2021.


                                      ____________________________________
                                      KARON OWEN BOWDRE
                                      UNITED STATES DISTRICT JUDGE




                                        3
